[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 9, 2006
                              No. 05-16333                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                      D. C. Docket No. 04-00308-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CHARLES BOWE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (August 9, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Charles Alexander Bowe appeals his convictions and sentences for
conspiracy to import and importation of five kilograms or more of cocaine,

conspiracy to possess with intent to distribute and conspiracy to distribute five

kilograms or more of cocaine, and possession with intent to distribute five

kilograms or more of cocaine. See 21 U.S.C. §§ 841(a)(1), 846, 952(a), 963.

Bowe argues that his convictions should be reversed because the district court

erroneously admitted extrinsic evidence and hearsay testimony and erroneously

denied his second motion for a continuance of trial. He also argues that the district

court erroneously calculated the guidelines range when it imposed his sentence.

We affirm.

                                I. BACKGROUND

      On February 2, 2005, Bowe, Damian Coverley, and Omar Theophilus were

charged in a superseding indictment with conspiracy to import cocaine,

importation of cocaine, conspiracy to possess with intent to distribute cocaine, and

possession with intent to distribute cocaine. After plea negotiations failed, Bowe

was scheduled to proceed to trial on July 18, 2005. On July 14, 2005, Bowe

moved to continue his trial date to complete his defense preparation. The motion

was granted, and the trial date was reset for August 1, 2005.

      On the morning of trial, Bowe filed a second motion for a continuance.

Bowe argued that the continuance was necessary to permit his counsel time to



                                           2
review extensive discovery material that was produced by the government on July

26, 2005. The district court denied the motion, and trial proceeded.

      At trial, the government presented evidence of a conspiracy between Bowe,

Coverly, and Theophilus to import cocaine to the United States from the Bahamas.

Coverly testified that he met Bowe in 2001 and began a relationship in which

Bowe would provide money and Coverly would buy cocaine, import it to the

United States, and sell it. Coverly then returned the proceeds to Bowe and was

paid a fee. Coverly testified that he and another conspirator usually used Bahamas

Air or a cruise ship to import the drugs.

      Coverly testified that, on one occasion, he and Bowe traveled to New York

where they picked up seven or eight roller bags filled with cash. In New York,

Coverly and Bowe met Kevin Frater, a friend of Bowe. Coverly testified that he

and Bowe flew from New York to California with a stop in Kansas to refuel.

Coverly testified that in California they swapped the money in the roller bags for

cocaine and returned to New York, again stopping in Kansas for fuel. In New

York, Frater met Coverly and Bowe at the airport, picked up the cocaine, left and

returned in about an hour and a half. Coverly, Bowe, and Frater then returned to

Miami. Bowe objected to this testimony on the ground that it was irrelevant and

not within the charged conduct. The district court overruled the objection.



                                            3
      Coverly then testified regarding another drug transaction. He testified that, a

short time later, a man named Austin Williams was stopped by drug enforcement

agents in Kansas with 155 kilograms of cocaine when his plane stopped to refuel.

Coverly testified that Williams tried to call Frater several times while Coverly,

Bowe, and Frater were together. Coverly testified that he, Bowe, and Frater

considered going to Kansas City to intercept the drugs but decided not to go

because they were suspicious that Williams had been arrested. Frater then became

nervous and decided he needed to leave the country. Coverly testified that he and

Bowe took Frater to the airport where Frater left on one of Bowe’s airplanes.

Bowe did not object to Coverly’s testimony.

      Coverly next testified regarding a transaction in November and December of

2004. Coverly testified that in November 2004, Bowe gave him $56,000. Coverly

then concealed the money and flew to the Bahamas on one of Bowe’s planes. In

the Bahamas, Coverly gave the money to Theophilus who purchased eight

kilograms of cocaine. Theophilus then transported the cocaine, on a private

airplane, to Savannah where Coverly was to meet him at the airport. Coverly then

planned to sell the cocaine in South Carolina before returning the proceeds to

Bowe. Coverly was intercepted by DEA agents before he could sell the cocaine in

South Carolina.



                                          4
      Finally, Coverly testified about taped conversations he had with Bowe, after

Coverly had been arrested and agreed to cooperate with the government. Coverly

testified that in a conversation about auto parts, he and Bowe were actually

discussing the quality and sale price of the cocaine that Theophilus had purchased

with the $56,000 fronted by Bowe. Coverly explained that “five parts” was five

kilograms of cocaine and that a reference to some parts being “aftermarket” meant

that the cocaine was not one hundred percent. Coverly explained that in other

recorded conversations he and Bowe were trying to set up a time to meet for

Coverly to give Bowe the money. The money was to be transferred at the Home

Depot in Weston, Florida.

      At the meeting to transfer the money, Coverly, who was still in the custody

of the DEA, wore a recording device and a camera. Coverly testified that he and

Bowe discussed the amount of money he received for the cocaine. Coverly then

went to his car to retrieve a bag of money to give to Bowe. When Coverly went to

Bowe’s car with the bag, Bowe was arrested. Coverly also testified that he entered

a plea agreement with the United States and testified so that he might receive a

lesser sentence.

      On the second day of trial, a DEA agent testified about the seizure of drugs

in Kansas that Coverly had described on the previous day. After receiving a tip,



                                          5
DEA agents searched a Falcon 20 business jet that was refueling in Salina, Kansas.

The agents discovered six large roller suitcases packed with cocaine and arrested

Williams, who was on the plane. Williams agreed to cooperate with the agents and

identified Frater as a contact. Williams then called Frater numerous times at the

direction of the DEA agents to arrange a pick up of the cocaine but was not able to

make contact with Frater. Williams did not identify Bowe as a contact, although

Bowe’s number was listed in Williams’s telephone. Bowe did not object to this

testimony.

       The last witness for the government was Robert Nylund, a pilot who had

flown airplanes for the Bowe family business. Nylund testified that, in December

2002, he flew Frater to Havana, Cuba. Nylund testified that Frater told him that

Frater needed to leave the country because a friend had been arrested for drugs in

Salina, Kansas, that he was scared, and that he could not go back. Bowe objected

to this testimony as hearsay, but the district court overruled the objection as an

exception under the coconspirator rule. Nylund testified that in July 2004 he began

to work as an informant for the DEA. After he was approached by Coverly and

Theophilus to transport drugs, Nylund contacted the DEA. On cross-examination,

Nylund testified that Bowe had never asked him to transport drugs.

      After the government rested, Bowe moved to strike the testimony about the



                                           6
seizure of cocaine in Salina, Kansas, as evidence that was not an intrinsic part of

the alleged conspiracy under Federal Rule of Evidence 404(b). Bowe also moved

for a judgment of acquittal on each count and a continuance because many of his

witnesses were not yet present. The district court denied each motion.

      Bowe presented his defense. After calling several witnesses, Bowe renewed

his request for a continuance because several witnesses had not arrived or refused

to come to the United States from the Bahamas. Bowe proffered the testimony he

expected each witness to give. The district court did not grant a continuance, and

Bowe rested. Bowe also moved for a mistrial on the ground that he was not able to

present a defense. The court denied the motion. The jury found Bowe guilty of all

charges.

      Before sentencing, the probation office prepared a presentence investigation

report. The probation officer assigned a base offense level of 38 because the

offense involved 150 kilograms or more of cocaine. Two points were added for

the use of an aircraft, other than a regularly scheduled commercial air carrier, in the

importation of the cocaine, and four points were added for Bowe’s role as an

organizer or leader. After a one point adjustment under chapter five of the

Sentencing Guidelines, Bowe’s total offense level was 43. With an offense level

of 43 and a criminal history category of I, the guideline term of imprisonment for



                                           7
Bowe was life.

       Bowe objected to the inclusion of the cocaine that was seized in Salina,

Kansas, as relevant conduct and to the managerial-role enhancement. Bowe also

objected to the enhancement for use of a non-commercial aircraft to import the

drugs. The district court overruled the objections and sentenced Bowe to 384

months of imprisonment.

                           II. STANDARD OF REVIEW

       The admission of evidence by the district court is reviewed for abuse of

discretion. United States v. Arbolaez, 450 F.3d 1283, 1289 (11th Cir. 2006). The

denial of a motion for a continuance is also reviewed for abuse of discretion.

United States v. Baker, 432 F.3d 1189, 1248 (11th Cir. 2005). “We review the

district court’s factual findings for clear error and the court’s application of the

sentencing guidelines to the facts de novo.” United States v. McGuinness, 451

F.3d 1302, 1304 (11th Cir. 2006). Issues raised for the first time on appeal are

reviewed for plain error. Baker, 432 F.3d at 1202. Under the plain error standard,

we may correct an error not raised at trial if there is “(1) error, (2) that is plain, and

(3) that affects substantial rights[, and] (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. at 1202-03 (citation

omitted).



                                             8
                                 III. DISCUSSION

      On appeal, Bowe makes three arguments regarding his convictions and three

arguments regarding his sentence. We address Bowe’s arguments concerning his

convictions first. We then address his sentence.

                  A. The District Court Did Not Err During Trial

      Bowe argues that the district court abused its discretion twice in admitting

evidence and then in denying his second motion for a continuance. First, Bowe

argues that the district court abused its discretion when it denied his motion to

exclude Rule 404(b) evidence concerning the drugs seized in Salina, Kansas.

Bowe argues that the evidence linking him to the drug transaction was weak and

the evidence showed at most that Bowe was associated with a drug dealer and had

knowledge of the drug transaction. Because Bowe did not preserve this objection

at trial, our review is for plain error. Baker, 432 F.3d at 1202.

      Bowe’s argument fails. The district court did not err, plainly or otherwise,

when it admitted the evidence of the Salina drug transaction because the evidence

was not extrinsic under Rule 404(b). “Evidence of criminal activity other than the

charged offense is not extrinsic under [Federal Rule of Evidence] 404(b) if it is . . .

inextricably intertwined with the evidence regarding the charged offense” United

States v. Ramsdale, 61 F.3d 825, 829 (11th Cir. 1996). Because the Salina



                                           9
evidence was inextricably intertwined with the evidence of the conspiracy with

which Bowe was charged, the district court did not abuse its discretion when it

allowed the evidence.

      Second, Bowe argues that the district court abused its discretion by

admitting the hearsay statements of Frater during the testimony of Robert Nylund.

Nylund testified to the statements of Frater, whom Nylund flew from the Bahamas

to Cuba when Frater was fleeing the United States after the drugs were seized in

Salina. This argument fails. In the light of the evidence linking Frater and Bowe

to a drug conspiracy, the district court did not clearly err when it concluded that

Frater and Bowe were parties to the same conspiracy and that Frater’s statements to

Nylund were in furtherance of that conspiracy.

      Third, Bowe argues that the district court abused its discretion when it

denied his second motion for a continuance. We disagree. Bowe failed to

demonstrate that his proffered witnesses would testify to any material issue or that

he did not have adequate time to prepare a defense. See United States v. Wright,

63 F.3d 1067, 1071 (11th Cir. 1995).

            B. The District Court Did Not Err When It Sentenced Bowe.

      As to his sentence, Bowe argues that the district court erred in determining

his relevant conduct and then in applying two enhancements. First, Bowe argues



                                          10
that the district court erred when it included the cocaine seized in Salina as part of

his relevant conduct. This argument fails. Relevant conduct includes “all

reasonably foreseeable acts and omissions of others in furtherance of the jointly

undertaken criminal activity.” U.S.S.G. § 1B1.3(a)(1)(B). The defendant is

accountable for “all reasonably foreseeable quantities of contraband that were

within the scope of the criminal activity that he jointly undertook.” Id. Application

n.2.

       The district court appropriately considered as relevant conduct the cocaine

seized in Salina, Kansas. Coverley testified that, shortly before Williams was

apprehended, Coverly and Bowe transported drugs in the same manner as

Williams, and, after Williams was apprehended, Bowe and Frater discussed how to

retrieve the cocaine. The district court did not clearly err when it found that the

cocaine seized in Salina was “reasonably foreseeable” to Bowe.

       Second, Bowe argues that the managerial-role enhancement was improperly

applied to him for three reasons: (1) Coverley operated independently;

(2) Theophilus did not know Bowe; and (3) Bowe was, at best, a banker in the drug

transaction who managed only assets, not people. This argument fails.

Section 3B1.1 of the Guidelines provides for a four-level enhancement when “the

defendant was an organizer or leader of a criminal activity that involved five or



                                           11
more participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a). Sufficient

evidence was presented for the district court to conclude that Bowe directed the

activities of other members of the conspiracy, specifically Coverly. The district

court did not clearly err when it found that Bowe qualified for this enhancement.

      Third, Bowe argues that the district court erred in applying an enhancement

for use of a non-commercial aircraft in the importation of drugs. See U.S.S.G. §

2D1.1(b)(2)(A). This argument also fails. Section 2D1.1 of the Guidelines

provides for a two-level increase if the “defendant unlawfully imported or exported

a controlled substance under circumstances in which . . . an aircraft other than a

regularly scheduled commercial air carrier was used to import or export the

controlled substance.” U.S.S.G. § 2D1.1(b)(2)(A). It was reasonably foreseeable

that aircraft would be used to import drugs from the island of the Bahamas to the

United States. The district court did not clearly err when it applied the

enhancement.

                                IV. CONCLUSION

      Bowe’s convictions and sentences are

      AFFIRMED.




                                          12